Title: To George Washington from Major General Charles Lee, 8 December 1776
From: Lee, Charles
To: Washington, George

 

Dr General
Chatham [N.J.] Dec’r the 8th 1776

Major Hoops has just deliver’d to me your Excellencys letter—I am extremely shock’d to hear that your force is so inadequate to the necessity of your situation—as I had been taught to think you had been considerably reenforc’d—your last letters proposing a plan of surprises and forc’d marches convincd me that there was no danger of your being oblig’d to pass the Delawar in consequence of which proposals I have put myself in a position the most convenient to cooperate with you by attacking their rear—I cannot perswade myself that Philadelphia is their object at present as it is almost certain that their whole Troops lately embark’d have directed their course to the Eastern Provinces—for Spencer writes me word that half of it has pass’d the Sound—and the other half turn’d the South Western end of Long Island and steer’d Eastward—I detach’d Colonel Warnum [Varnum] and Monss’r Malmadie to take the direction of the Rhode Island Troops—who are without even the figure of a General—it will be difficult I am afraid to join you but cannot I do you more service by attacking their rear? I shall look about me tomorrow and inform you further—I am Dr General, Yours

Charles Lee

